Citation Nr: 1622670	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified in April 2011 at a Board hearing before the undersigned.  A transcript is associated with the claims file.  

In April 2012, the Board remanded this case for additional development.  In November 2014, the Board denied the claim on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court approved a joint motion to vacate the decision in November 2015.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional documents relevant to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Court approved a joint motion to vacate the Board's November 2014 decision on the basis that it had failed to make reasonable efforts to assist the claimant and to ensure compliance with the April 2014 remand directives.  See 38 U.S.C.A. § 5103A(b); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005); Stegall v. West, 11 Vet.App. 268, 271 (1998).  The joint motion stated that the Board had inadequately ensured that a thorough attempt was made to obtain medical treatment records from all facilities in South Carolina, including the Sumter County Clinic, for the entire period from 1996 to 2004.

The Board therefore remands this issue in order to request the records listed above in compliance with the November 2015 joint motion.

Accordingly, the case is REMANDED for the following action:

1. Request outstanding treatment records from all VA Medical Centers and clinics in South Carolina, to specifically include a request for records from the Sumter County Clinic, dated from 1996 to 2004 and from 2009 to the present.  

All requests and responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  The AOJ should then issue a Formal Finding documenting the steps taken.

2. After completing any further development deemed necessary, readjudicate the claim based on the entirety of the record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




